Exhibit 10.41

 

LICENSE AGREEMENT

 

This License Agreement (“Agreement”) is made effective this 24th day of May,
2005 (“Effective Date”), by and between VICAL Incorporated, a Delaware
corporation having its principal place of business at 10390 Pacific Center
Court, San Diego, California 92121, USA (“VICAL”), and AnGes MG Inc., a
corporation having a principal place of business at 7-7-15, Saito-Asagi,
Ibaraki, Osaka, 567-0085, JAPAN (“Licensee”).

 

WITNESSETH

 

WHEREAS, VICAL has certain Patent Rights as defined below and wishes to grant to
Licensee, and Licensee wishes to obtain from VICAL, an exclusive license to such
Patent Rights for use in Hepatocyte Growth Factor (“HGF”) gene therapy
applications in accordance with the terms of this Agreement.

 

NOW THEREFORE, the parties agree as follows:

 

ARTICLE I — DEFINITIONS

 

1.1 Patent Rights shall mean the patents listed in Exhibit A, attached hereto
and incorporated herein by reference and all foreign and domestic applications
and patents derived therefrom, including all continuations,
continuations-in-part, division, reexaminations, reissues, substitutions,
renewals, extensions, supplementary protection certificates and all patents
granted thereon, which claim priority to any of the patents listed in Exhibit A.
Patent Rights shall also mean patent applications existing as of the Effective
Date that read to the Licensed Field, and will be added from time to time to
Exhibit A when such patents issue.

 

1.2 Licensed Products shall mean and include any and all products the making,
using, selling or importing of which would, but for the license granted in this
Agreement, constitute an infringement of one or more Valid Claims of the Patent
Rights.

 

1.3 Valid Claim shall mean any claim in an unexpired patent included within
Patent Rights which claim has not been disclaimed or held invalid or
unenforceable by an unappealed or unappealable decision of a court.

 

1.4 Licensed Field shall mean the manufacture, use and/or sale of the Licensed
Products using the HGF Gene.

 

--------------------------------------------------------------------------------

[*] – Certain portions of this Exhibit were omitted by means of redacting a
portion of the text (the “Mark”). This Exhibit has been filed separately with
the Secretary of the Securities and Exchange Commission without the Mark
pursuant to an Application Requesting Confidential Treatment under
17 C.F.R. §§ 200.80(b)(4) and 240.24b-2.

 

1



--------------------------------------------------------------------------------

1.5 Licensed Territory shall mean any country in which the making, using,
selling or importing of Licensed Products would, but for the license granted in
this Agreement, infringe one or more Valid Claims of the Patent Rights.

 

1.6 Net Sales shall mean the gross amount invoiced by Licensee or its Affiliates
or its Partners from the sales of Licensed Products within the Licensed Field in
the Licensed Territory to third party customers less:

 

a) cash, quantity and trade discounts actually allowed;

 

b) credits allowed for returned or damaged goods;

 

c) transportation costs, including insurance; and

 

d) sales, excise, value added, import and export taxes, and any tariffs and
duties imposed on the transaction, if separately invoiced.

 

In the case of any sale of Licensed Products between or among Licensee and its
Affiliates or Partners for resale, Net Sales shall be calculated as above only
on the value charged or invoiced on the first arm’s length sale thereafter to a
third party customer. In the case of any sale of Licensed Products between or
among Licensee and its Affiliates or Partners where Licensee or its Affiliate or
Partner is the end user of such Licensed Product, Net Sales shall be calculated
as above on the value that would be charged or invoiced to a third party end
user in an arm’s length sale.

 

1.7 Earned Royalties shall mean royalties paid or payable by Licensee to VICAL
as determined with respect to Net Sales.

 

1.8 Affiliate means any corporation or other business entity in which Licensee
owns or controls, directly or indirectly, at least fifty percent (50%) of the
outstanding stock or other voting rights entitled to elect directors, or in
which Licensee is owned or controlled directly or indirectly by at least fifty
percent (50%) of the outstanding stock or other voting rights entitled to elect
directors.

 

1.9 Partner means any third party company or legal entity which is not an
Affiliate of Licensee, with which Licensee has a joint venture or collaboration
or marketing/distribution or such other arrangement providing the third party
company or entity the right to co-manufacture, co-develop, co-promote or
co-market Licensed Products in the Licensed Field in conjunction with Licensee.

 

1.10 HGF Gene shall mean DNA sequences corresponding to the mRNA sequence
defined by Genbank Accession number NM_000601 encoding human HGF (known
variously as hepatocyte

 

2



--------------------------------------------------------------------------------

growth factor, hepapoietin A, and scatter factor) which when expressed affords
the human HGF protein or any isoform or therapeutically active truncation
thereof.

 

1.11 IHD means ischemic heart disease.

 

1.12 PAD means peripheral arterial disease or any other use with the exception
of IHD.

 

1.13 Angiogenesis means stimulation of new blood vessel growth in the context of
cardiovascular disease

 

ARTICLE II — THE GRANT

 

2.1 VICAL hereby grants to Licensee and its Affiliates, subject to the terms and
conditions hereof, an exclusive license under Patent Rights, to make, have made,
use, import, sell, offer to sell and have sold the Licensed Products within the
Licensed Field in the Licensed Territory. No license is granted outside the
Licensed Field.

 

2.2 Licensee acknowledges that certain of the rights granted by VICAL to
Licensee under this Article II are licensed to VICAL by the Wisconsin Alumni
Research Foundation (“Licensor” or “WARF”), and such rights are subject to the
applicable terms and conditions of the license agreement between VICAL and WARF
(the “Licensor Agreement”), a redacted copy of which is attached as Exhibit B.
In the event that the Licensor Agreement is terminated, the rights granted by
VICAL to Licensee under this Article II, which are licensed to VICAL by Licensor
under the Licensor Agreement, shall continue as a direct license from Licensor
to Licensee on the terms set forth in the Licensor Agreement. Licensee
acknowledges that such license provided directly from Licensor shall be limited
in scope to that commensurate with the license granted under this Agreement. In
such event, Licensee agrees to be bound by the terms of the Licensor Agreement
(including royalty rates, product liability and other rights owing Licensor
thereunder) as if Licensee were the licensee thereunder in the event of such
termination.

 

2.3 Licensee may grant sublicenses under the license granted in Section 2.1
above only to Licensee’s Partners and only to the extent that said sublicense is
limited to the Partner’s right to manufacture, use, sell and import Licensed
Products within the Licensed Field in conjunction with Licensee. Within thirty
(30) days of the execution of this Agreement, or in the case of Licensee’s new
Partner Agreements, within thirty (30) days of the execution of the Partner
Agreement, Licensee shall notify its Partner(s) that Licensee may grant to the
Partner only limited rights under the Patent

 

3



--------------------------------------------------------------------------------

Rights for the Licensed Field and that the Partner will need a separate license
from VICAL for the Partner’s use, manufacture or sale of any additional products
which are not made in conjunction with Licensee. Licensee shall be responsible
to VICAL within the Licensed Field with respect to any actions or omissions of
its Affiliates and Partners as if they were actions or omissions of Licensee.
Licensee and its Affiliates may not grant any sublicense under the Patent Rights
except as expressly provided in this Section 2.3.

 

2.4 Licensee agrees that it, including its Affiliates and Partners, will
diligently pursue development and commercialization of Licensed Products.
Licensee will provide to VICAL a written summary report summarizing Licensee’s
and its Affiliates’ and Partners’ development and commercialization plans and
activities with respect to Licensed Products on an annual basis by December 31
of each year.

 

ARTICLE III — PAYMENTS, REPORTS, RECORD-KEEPING

 

3.1 In consideration of the rights granted to Licensee pursuant to Article II of
this Agreement, Licensee agrees to make the following payments to VICAL:

 

  (a) Non-refundable, Noncreditable, Upfront License Fee

 

One (1) Million dollars ($1,000,000) to be paid within thirty (30) days upon
execution of this Agreement.

 

  (b) Milestone Payments with respect to PAD

 

Each milestone payment shall be payable by Licensee within thirty (30) days of
the date that the applicable milestone event with respect to PAD occurs to
retain license rights.

 

  (i) [*]

 

  (ii) [*]

 

  (c) Milestone Payments with respect to IHD

 

Each milestone payment shall be payable by Licensee within thirty (30) days of
the date that the applicable milestone event with respect to IHD occurs to
retain license rights.

 

  (i) [*]

--------------------------------------------------------------------------------

[*] – Confidential Treatment Requested

 

4



--------------------------------------------------------------------------------

  (ii) [*]

 

  (d) Additional Milestone Payment with respect to PAD or IHD

 

 

[*]

 

  (e) Sales Bonus Payments

 

  (i) [*]

 

  (ii) [*]

 

  (iii) [*]

 

  (f) Royalty Payments

 

  (i) With respect to PAD; Earned Royalties in an amount equal to [*] of the Net
Sales of Licensed Products to be paid on a quarterly basis.

 

  (ii) With respect to IHD; Earned Royalties in an amount equal to [*] of the
Net Sales of Licensed Products to be paid on a quarterly basis.

--------------------------------------------------------------------------------

[*] – Confidential Treatment Requested

 

5



--------------------------------------------------------------------------------

In the event that Vical grants to any third party a license under the Patent
Rights for commercial human therapeutic use within the field of Angiogenesis
upon royalty rates more favorable to such third party than those set forth in
Section 3.1(f), Licensee shall have the right to such more favorable royalty
rates, provided Licensee also accepts any less favorable terms which may
accompany the same (which may include, without limitation, additional license
fees and/or milestone payments).

 

3.2 After launch of Licensed Product, Licensee agrees to submit to VICAL within
sixty (60) days after December 31, March 31, June 30 and September 30 of each
calendar year, reports setting forth for the preceding three (3) month reporting
period, the Net Sales of Licensed Products and royalty due thereon and with each
such royalty report to pay the amount of royalty due. Each such royalty report
will cover Licensee’s most recently completed calendar quarter and will show:

 

  (a) The gross sales and Net Sales of Licensed Products sold during the most
recently completed calendar quarter;

 

  (b) The name of each Licensed Product sold;

 

  (c) The royalties, in U.S. dollars, payable with respect to sales of Licensed
Products;

 

  (d) The exchange rates used, if applicable; and

 

  (e) The reconciliation of gross sales to Net Sales, using a schedule to detail
amounts deducted from gross sales to arrive at Net Sales.

 

3.3 If no sales of Licensed Products have been made during any reporting period,
a statement to this effect is required.

 

3.4 Licensee shall, and shall cause its Affiliates and Partners to, keep
complete, true and accurate books of account and records of Licensed Products
made, used and/or sold under this Agreement for the purpose of showing the
derivation of all amounts payable to VICAL under this Agreement. Said books and
records shall be kept at Licensee’s (or its Affiliate’s or Partner’s) principal
place of business for at least five (5) years following the end of a reporting
period to which they pertain. VICAL is hereby granted by Licensee the right,
upon reasonable written notice to Licensee, to retain an independent certified
public accountant reasonably acceptable to Licensee and appropriately bound by
confidentiality, to audit Licensee’s (or its Affiliate’s or Partner’s) records
solely to verify sales of the Licensed Products. VICAL shall bear the fees and
expenses of such audit, but if an error in royalties of more than five percent
(5%) of the total royalties due for any year is discovered in any audit, then
Licensee shall bear the fees and expenses of that audit.

 

6



--------------------------------------------------------------------------------

3.5 All payments due hereunder shall be payable in United States dollars. With
respect to sales of Licensed Products invoiced in a currency other than United
States dollars, the Net Sales amounts and the amounts due to Vical hereunder
shall be expressed in the domestic currency of the party making the sale
together with the US dollar equivalent, calculated using the arithmetic average
of the mid-range exchange rates for the last business day of each month of the
reporting period in which the Net Sales were made. The “Key Currency Cross
Rates” as reported in The Wall Street Journal or any other publication as
mutually agreed by the parties shall be used as the source for the exchange
rates to calculate the average as defined in the preceding sentence. All
payments due under this Agreement shall be without deduction of exchange,
collection or other charges or any withholding tax.

 

ARTICLE IV — TERM AND TERMINATION

 

4.1 Unless terminated earlier in accordance with this Agreement, the term of
this Agreement shall be until the expiration of the last to expire of the Patent
Rights or until the Patent Rights are held invalid or unenforceable by a court
or tribunal from which no appeal can be taken.

 

4.2 In the event that Licensee shall become insolvent, shall make an assignment
for the benefit of its creditors, or shall have a petition in bankruptcy filed
for or against it and such petition shall not have been discharged within ninety
(90) days, VICAL may, at its option, terminate this Agreement upon thirty (30)
days written notice. In addition, VICAL may terminate this Agreement upon or
after the breach by Licensee of any material provision of this Agreement if
Licensee has not cured such breach within thirty (30) days after written notice
thereof by VICAL.

 

4.3 Licensee shall have the right to terminate this Agreement at any time by
written notice to VICAL to that effect. Licensee shall have the right during a
period of six (6) months following the effective date of such termination to
sell or otherwise dispose of the Licensed Products existing at the time of such
termination, and shall make a final report and payment of all royalties related
thereto within sixty (60) days following the end of such period or the date of
the final disposition of such inventory, whichever first occurs.

 

4.4 Expiration or termination of this Agreement shall not relieve the parties of
any obligation or right accruing prior to such expiration or termination. Any
expiration or termination of this Agreement will not affect the rights and
obligations set forth in the following Articles: 3.4, 3.5, 4.3, 4.4, 6.6, 7.1,
8.1, 8.2 and 8.3.

 

7



--------------------------------------------------------------------------------

 

ARTICLE V — ASSIGNMENT

 

5.1 This Agreement may be assigned as part of a transfer of all, or
substantially all, of the business of either VICAL or Licensee to which this
Agreement relates. This Agreement shall be binding upon and inure to the benefit
of successors in interest and assigns. Both VICAL and Licensee agree to inform
the other of such transfer promptly.

 

5.2 This Agreement may also be assigned by VICAL under the same terms and
conditions contained herein with prior written consent of Licensee.

 

ARTICLE VI — REPRESENTATIONS

 

By Licensee :

 

6.1 Licensee warrants that prior to the Effective Date of this Agreement, there
have been no commercial sales of products which would be characterized as
Licensed Products had this Agreement been in force at the time of such
commercial sales.

 

6.2 Licensee has the right, power and authority to enter into this Agreement and
to perform Licensee’s obligations hereunder.

 

6.3 The execution, delivery and performance of this Agreement by Licensee do not
conflict with, violate or breach any agreement to which Licensee is a party, and
there are no agreements, assignments or encumbrances in existence inconsistent
with the provisions of this Agreement.

 

By VICAL:

 

6.4 VICAL represents and warrants that it has the right, power and authority to
grant to Licensee the license under the Patent Rights set forth in Section 2.1,
and enter into this Agreement and perform VICAL’s obligations hereunder.

 

6.5 The execution, delivery and performance of this Agreement, and the rights
and licenses granted hereunder, by VICAL do not conflict with, violate or breach
any agreement to which VICAL is a party, and there are no agreements,
assignments or encumbrances in existence inconsistent with the provisions of
this Agreement. VICAL has not granted and will not during the term of this
Agreement grant any license or other rights under its Patent Rights for use in
the Licensed Field.

 

6.6 EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER PARTY MAKES ANY
REPRESENTATION OR WARRANTY TO ANY OTHER PARTY OF ANY KIND, EXPRESS OR IMPLIED,
INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF TITLE, NON-INFRINGEMENT,
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

 

8



--------------------------------------------------------------------------------

 

ARTICLE VII – CONFIDENTIALITY

 

7.1 Both parties agree to keep any information identified as confidential by the
disclosing party confidential using methods at least as stringent as each party
uses to protect its own confidential information. “Confidential Information”
shall include Licensee’s Development Plan and Development Reports, Sales
Reports, the Patent Rights and all information concerning them and any other
information exchanged between the parties which is either (1) marked
confidential; (2) accompanied by correspondence indicating such information is
confidential; or (3) orally disclosed and confirmed in writing as confidential
within forty-five (45) days. Except as may be authorized in advance in writing
by the disclosing party, the receiving party shall grant access to the
Confidential Information only to its own directors and employees involved in
activities relating to the Patent Rights and the receiving party shall require
such individuals or parties to be bound by this Agreement as well. Licensee
agrees that VICAL may provide information provided to VICAL by Licensee under
Sections 2.4, 3.2 and 3.4 to Licensor to the extent required under the Licensor
Agreement. The confidentiality and use obligations set forth above apply to all
or any part of the Confidential Information disclosed hereunder for a period of
ten (10) years, except to the extent that:

 

(a) either party can show by written record that it possessed the information
prior to its receipt from the other party;

 

(b) the information was already available to the public or became so through no
fault of the receiving party;

 

(c) the information is subsequently disclosed to receiving party by a third
party that has the right to disclose it free of any obligations of
confidentiality;

 

(d) the information was independently developed by the receiving party without
reliance on the Confidential Information of the disclosing party; or

 

(e) the information is required to be disclosed by court order or by law,
provided that if a party is so required to make any such disclosure of the
Confidential Information of the other party, it will to the extent practicable
give reasonable advance notice to the other party of such disclosure requirement
and will use its commercially reasonable efforts, or will allow the other party,
to secure confidential treatment of such information required to be disclosed..

 

7.2 Licensee may not use the name of VICAL, Licensor, the University of
Wisconsin or any inventor of the inventions claimed by the Patent Rights in
sales, promotion, advertising or any other form of publicity without the prior
written approval of the entity or person whose name is proposed to be used.

 

9



--------------------------------------------------------------------------------

 

ARTICLE VIII— GENERAL

 

8.1 All disputes, controversies, claims, questions or differences arising
between the parties in relation to this Agreement, or for breach thereof, which
cannot be settled amicably through mutual consultation between the parties
within sixty (60) days of initial written request by either party, shall be
finally settled by binding arbitration in San Diego, California pursuant to the
rules of the American Arbitration Association (“AAA”). This Section 8.1 shall
not apply to any conflict or dispute that concerns (a) the validity or
infringement of a patent, trademark or copyright; or (b) any antitrust,
anti-monopoly or competition law or regulation, whether or not statutory.

 

8.2 The relationship between VICAL and Licensee shall be that of independent
contractors. VICAL and Licensee shall have no other relationship other than as
independent contracting parties. Neither party is authorized or empowered to act
as agent for the other for any purpose and shall not on behalf of the other
enter into any contract, warranty, or representation as to any matter. Neither
shall be bound to the acts or conduct of the other.

 

8.3 Each party agrees to indemnify and hold the other party harmless from any
and all damages, liabilities, losses, and costs or expenses suffered or incurred
by the other party arising out of, or resulting from, any breach of its
representations, warranties or covenants in the Agreement, except to the extent
such damages, liabilities, losses, costs or expenses result from the gross
negligence or willful misconduct of any such other party. In addition, Licensee
hereby agrees to indemnify and hold VICAL and Licensor and their respective
officers, directors, trustees, employees and agents harmless from any and all
damages, liabilities, losses, and costs or expenses that they may suffer or
incur arising out of, or resulting from, the development, manufacture, use,
handling, storage, sale or other disposition of any Licensed Product by
Licensee, its Affiliates or Partners (including, without limitation, claims of
bodily injury or death and any product liability or similar suit or action),
except to the extent such damages, liabilities, losses, costs or expenses result
from the gross negligence or willful misconduct of any such indemnified party.
In the event a party seeks indemnification under this Section 8.3, it shall
inform the indemnifying party of a claim as soon as reasonably practicable after
it receives notice of the claim, shall permit the indemnifying party to assume
direction and control of the defense of the claim (including the right to settle
the claim solely for monetary consideration), and shall cooperate as requested
in the defense of the claim.

 

8.4 Licensee will, and will cause its Affiliates and Partners, to maintain
liability insurance coverage appropriate to the risks involved in development,
production, distribution and commercialization of Licensed Products and, upon
request of VICAL, will provide documentation showing that such insurance is
being maintained.

 

10



--------------------------------------------------------------------------------

8.5 If any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect, that invalidity, illegality or unenforceability
will not affect any other provisions of this Agreement, and this Agreement will
be construed as if the invalid, illegal or unenforceable provisions had never
been contained in it.

 

8.6 Neither party may waive or release any of its rights or interests in this
Agreement except in writing. Any delay or failure to assert any right arising
from this Agreement shall not be deemed or construed to be a waiver of such
right.

 

8.7 The headings of the several sections are inserted for convenience of
reference only and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement.

 

ARTICLE IX — NOTICES; APPLICABLE LAW

 

9.1 Any notice, report or payment provided for in this Agreement shall be deemed
sufficiently given when sent by facsimile or regular, certified or registered
mail addressed to the party for whom intended at the following addresses, or to
such address as either party may hereafter designate in writing to the other:

 

For VICAL: Attn:   

Vice President, Business Development

Vical Incorporated

10390 Pacific Center Court

San Diego, CA 92121-4340

USA

Phone :    858-646-1144 Fax :    858-334-1450 For Licensee: Attn :   

Manager,

Business Development & Licensing

AnGes MG, Inc.

5F, Mitasuzuki Bldg, 5-20-14

Shiba, Minato-ku, Tokyo, 108-0014 JAPAN

Phone:    81-3-5730-2489 Fax:    81-3-5730-2635

 

11



--------------------------------------------------------------------------------

9.2 This agreement shall be construed, interpreted, and applied in accordance
with the laws of California.

 

9.3 To the extent required by applicable law, Licensee shall, and shall cause
its Affiliates and Partners to, mark all Licensed Products or their container in
accordance with the patent marking laws of the country in which such Licensed
Products are manufactured, used or sold.

 

ARTICLE X — INTEGRATION

 

10.1 This Agreement constitutes the entire agreement between the parties
relating to the subject matter thereof, and all prior negotiations,
representations, agreements and understandings are merged into, extinguished by,
and completely expressed by it. This Agreement cannot be changed orally, but
only in writing and if signed by both parties. This Agreement shall be binding
on the heirs, successors, and assigns of the parties hereto. This Agreement may
be executed in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

IN WITNESS WHEREOF, both VICAL and Licensee have executed this Agreement by
their respective and duly authorized officers on the day and year written. This
Agreement is effective as of the Effective Date.

 

Vical Incorporated       AnGes MG, Inc. By    /S/ VIJAY B. SAMANT       By   
/S/ EI YAMADA, PH.D.

Date:

   May 24, 2005       Date:    May 24, 2005 Name:   

Vijay B. Samant

      Name:    Ei Yamada, Ph. D. Title:   

President and Chief Executive Officer

      Title:    CEO

 

12



--------------------------------------------------------------------------------

 

Exhibit A

 

United States

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

US [*] is specifically excluded, but the continuation [*] is included.

 

Japan

 

[*]

 

Europe

 

[*]

 

Canada

 

[*]

--------------------------------------------------------------------------------

[*] – Confidential Treatment Requested

 

13